Case 1:18-cv-10225-MLW Document 574-1 Filed 12/22/20 Page 1 of 2

DECLARATION OF INTERIM DEPUTY FIELD OFFICE DIRECTOR
RUBEN PEREZ.
Pursuant to the authority of 28 U.S.C. § 1746, I, Ruben Perez, an Interim Deputy Field

Office Director for U.S. Department of Homeland Security, United States Immigration and

Customs Enforcement, Enforcement and Removal Operations, Burlington, Massachusetts

declare as follows:

1.

I am an Interim Deputy Field Office Director (“DFOD”) for U.S. Department of
Homeland Security, United States Immigration and Customs Enforcement, Enforcement
and Removal Operations (“ICE”). I am stationed in Burlington, Massachusetts.

I began serving as an Interim DFOD for ERO Boston on December 1, 2020. Prior to
holding my current position, I served as DFOD for ERO New Jersey beginning in

February 13, 2013.

. This declaration is based on personal knowledge and information made known to me in

the course of my professional duties. I am writing this declaration in response to the
Court’s June 28, 2019 order (ECF No. 295). Further, I am writing this declaration to
ensure the Court that I am aware of the ongoing litigation in this matter and have read the
following orders, as directed by the Court:

a. ECF No. 95, Memorandum and Order, June 11, 2018;

b. ECF No. 159, Memorandum and Order, September 21, 2018.
Additionally, I write this declaration to state that, consistent with the Court’s June 28,
2019 order, after reading the above orders concerning detention and removal, I discussed
each with Todd Lyons, Field Office Director for the ERO Boston Field Office and

counsel representing the government in this case.
Case 1:18-cv-10225-MLW Document 574-1 Filed 12/22/20 Page 2 of 2

5. Finally, I write this declaration to convey my understanding of the possible consequences

of any violation of the above orders, as conveyed in this Court’s June 28, 2019 order.
I declare under penalty of perjury that the foregoing is true and correct.
Signed on the 18th day of December, 2020

Hh

Ruben Perez

 

Interim Deputy Field Office Director
U.S. Department of Homeland Security
United States Immigration and Customs Enforcement

Burlington, Massachusetts
